Case: 16-14703       Date Filed: 10/05/2017      Page: 1 of 24


                                                                 [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT



                                       No. 16-14703


                            D.C. Docket No. 1:12-cv-00174-CG-N

BRENDA SALTER,
as administratrix for the Estate of William Scott Salter,


                                                                 Plaintiff - Appellee,
versus

WILBUR MITCHELL,
SHIRLEY TRENT,
ALISHA PATE,

                                                                 Defendants - Appellants


                     Appeal from the United States District Court
                        for the Southern District of Alabama


                                     (October 5, 2017)

Before WILSON and NEWSOM, Circuit Judges and MORENO, * District Judge.


         ∗
        Honorable Federico A. Moreno, United States District Judge for the Southern District
 of Florida, sitting by designation.
               Case: 16-14703       Date Filed: 10/05/2017       Page: 2 of 24


MORENO, District Judge:


       In this interlocutory appeal, Defendants Jail Administrator Wilbur Mitchell,

Captain Shirley Trent, and Corrections Officer Alisha Brown 1 appeal the district

court’s denial of their motion for summary judgment. Defendants contend they are

entitled to qualified immunity in this 42 U.S.C. § 1983 action brought by the

widow of William Scott Salter, who committed suicide while in jail. We find that

the Defendants were not deliberately indifferent to the inmate’s constitutional

rights, and thus Defendants are entitled to qualified immunity. 2

       A determination of fault in cases of suicide is a painful task usually self-

imposed by the family and friends of the individual who succeeds in his attempt to

end his life. The Eighth Amendment’s prohibition against cruel and unusual

punishment applies that same obligation to those holding prisoners in custody. But

the law also tempers that obligation not to violate a prisoner’s rights by granting

qualified immunity to those who may not have personal knowledge of a suicide

risk, and even to those with knowledge who were not deliberately indifferent to

those risks. Administrator Mitchell, Captain Trent, and Officer Brown were not

deliberately indifferent as they based their actions on an experienced physician’s


1
 After this suit was filed, Alisha Brown married and changed her last name to Pate.
2
 The Appellants do not appeal the district court’s decision that they are not entitled to state-
agent immunity under Alabama law. Thus, the argument is abandoned. See Access Now, Inc. v.
Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).
                                               2
              Case: 16-14703      Date Filed: 10/05/2017   Page: 3 of 24


recommendation to move Mr. Salter from “suicide watch” to the “health watch”

unit, where, unfortunately, he killed himself.

                               I. Factual Background

      This case stems from the suicide death of an inmate, William Scott Salter, at

the Conecuh County Detention Facility on March 9, 2010. Salter had a history of

depression and had been an inmate at this jail in the past. About seven months

before his death, Salter was arrested and incarcerated from August 31 until

September 10, 2009, when the probate court committed him to Searcy Mental

Hospital.

      A few months later, on February 8, 2010, Salter placed an emergency call to

the Conecuh County Sheriff reporting a stabbing and burglary. The Sheriff’s

investigator, Sharon Caraway, determined the stabbing was self-inflicted, noting

Salter’s history of suicide threats.

      On February 25, 2010, Sheriff Dispatcher Jennifer Wright received a 911

emergency call from Salter, who was threatening suicide. Shortly thereafter, Salter

met his therapist, Kevin Bryant, at Southwest Health Center. After their

appointment, Bryant sent Salter home because he was not having suicidal thoughts.

      Four days later, on March 1, 2010, Evergreen Police Detective Sean

Klaetsch arrested Salter on a felony warrant for unlawful breaking and entering of

a vehicle and stealing a Remington 12-gauge shotgun. Salter was transported to


                                           3
                Case: 16-14703       Date Filed: 10/05/2017       Page: 4 of 24


the Conecuh County Detention Facility and during processing, Salter reported to

the booking officer that he had “mental problems,” suffered from depression, and

that he took medications for pain and mental issues. Salter also said he was

sometimes suicidal and that he had twice tried to kill himself. Salter’s booking

sheet lacks information regarding the timing of his past suicide attempts,

specifically that one had taken place as recently as February 25, 2010.

       The booking officer placed Salter on a suicide watch. 3 At the Conecuh

County Jail, corrections officers had authority to place inmates on suicide watch,

but only the jail doctor, Fred West, M.D., had sole authority to remove an inmate

from suicide watch. 4 Detective Klaetsch told the jail nurse, Monica Johnson, that

Salter was suicidal. Ms. Johnson relayed Salter’s condition to Captain Trent, the

highest ranking officer at the jail at the time Salter was booked. Ms. Johnson

testified generally that “everyone” at the jail knew that Salter had attempted

suicide recently. Captain Trent also testified that she was aware Salter had “some

history” of attempting suicide. Administrator Mitchell testified that he was

unaware of the February 25th incident, but he knew of Salter’s mental health issues


3
  Although Plaintiff testified that her husband was placed on suicide watch, she argues on appeal
that the jail did not put him on suicide watch when he was booked. To support this, she cites to a
memo that Administrator Mitchell wrote after Salter’s death indicating that Salter was put in an
isolation cell, but had not been on suicide watch. It is unequivocal that at the time of Salter’s
death, he was not on suicide watch. Even if there was a dispute as to whether Salter was initially
on suicide watch, that would be immaterial as Salter did not injure himself until after he was put
on health watch. The parties do not dispute that Dr. West put Salter on health watch.
4
  Dr. West died before his deposition could be taken in this case.
                                                4
              Case: 16-14703    Date Filed: 10/05/2017    Page: 5 of 24


from the booking records.

      Consistent with suicide watch protocol, Salter was assigned to an isolation

cell at the front of the jail in the booking area. Inmates on suicide watch do not

receive linens, bed sheets, or clothing other than boxer shorts. Corrections staff

must visually check inmates on suicide watch every 15 minutes.

      After Salter was processed, Captain Trent noticed Salter was upset because

jail staff refused to give him Lortab and Xanax, medications not routinely given to

inmates. Ms. Johnson visited with Salter for 30 minutes and asked if he had any

thoughts about hurting himself, and he responded that he did not. She advised

Salter that he would see Dr. West on his scheduled day, March 3, 2010.

      On March 2, 2010, Salter had “outbursts” during which he demanded his

Lortab and Xanax. Salter had been moved to an isolation cell next to Ms.

Johnson’s office, which could be monitored from the booking area. Ms. Johnson

responded to an incident where Salter fell to the floor and complained that he was

unable to use his left side. After assessing Salter, Ms. Johnson believed he was

likely faking the incident in an attempt to get his medications. At that time, she

noticed Salter had a blanket in his cell and she removed it consistent with suicide

watch protocols. Later that day, Salter refused dinner and Officer Brown placed

Salter in a restraint chair for banging his head against the door. Officer Brown

relayed the incident to both Ms. Johnson and Administrator Mitchell.


                                          5
                Case: 16-14703        Date Filed: 10/05/2017        Page: 6 of 24


       The next day, on March 3, 2010, Dr. West examined Salter in Ms. Johnson’s

presence. In his medical notes, Dr. West, who already knew Salter, reported that

he was “extremely depressed and agitated” due largely to his inability to work as a

result of chronic back pain. Dr. West documented Salter’s February 25, 2010 5

threatened suicide. In telling Dr. West about his February 25th threatened suicide,

Salter reported that he had been unable to pull the trigger out of worry for his

family. Dr. West also noted the earlier stabbing incident. On March 3, Salter told

Dr. West that he was not currently suicidal.

       After examining Salter, Dr. West decided to “treat him appropriately and

keep him in isolation to watch.” Dr. West resumed Salter’s Lortab and Xanax to

avoid withdrawal. He also prescribed Seroquel for bipolar depression and

Nefazodon for depression. In his notes, Dr. West indicated that on March 3, he

and Ms. Johnson tried to have Salter committed to the local psychiatric hospital for

evaluation and treatment, but they were unable to do so, at least in part because

neither Salter’s wife (Brenda Salter) nor Salter’s therapist (Bryant) would sign the

probate petition.6 Bryant recalls speaking to Dr. West, who let him know that

Salter was in jail, and they discussed whether to commit Salter to the local

psychiatric hospital. Bryant never visited with Salter at the jail, but Administrator

5
  Dr. West indicated the wrong February date in his notes, but nonetheless, documented the
incident.
6
  Bryant testified that he believed a deputy should sign the petition for Salter in view of the
criminal charges.
                                                  6
                Case: 16-14703   Date Filed: 10/05/2017     Page: 7 of 24


Mitchell was under the impression that medical staff requested Bryant’s

consultation.

      In addition to prescribing medication and consulting with Bryant, Dr. West

also instructed Ms. Johnson to remove Salter from suicide watch and put him on

health watch. Ms. Johnson relayed this change to Administrator Mitchell and jail

staff. Dr. West started health watch at the jail because he believed there were

times where inmates needed to be watched more closely, but not necessarily

stripped of all clothing, bedding, and other belongings. Inmates on health watch

are subject to a heightened level of observation – monitored every 15 to 30 minutes

– and are housed in an isolation cell near the front of the jail, not in the general

population.

      Pursuant to Dr. West’s recommendation as communicated by Ms. Johnson,

Salter received clothing and a blanket. He remained in an isolation cell at the front

of the jail and at no time was placed in the general population. The jail gave Salter

his prescribed medications starting on March 3.

      Dr. West and Ms. Johnson also conferred with the arresting officer,

Detective Klaetsch, to try to probate Salter and place him in a mental facility.

Administrator Mitchell agreed with their efforts to probate Salter or to reduce his

$50,000 bond so that he could be home and obtain further treatment.

      From March 4 to March 8, Salter received and took his medications. Dr.


                                           7
              Case: 16-14703     Date Filed: 10/05/2017   Page: 8 of 24


West and Ms. Johnson remained in communication regarding his condition. The

jail staff allowed Salter to call his wife more often than normally allowed. Salter

got upset after speaking to his wife because he was not getting out of jail. During

his conversations with his wife, Salter did not communicate suicidal thoughts to

her.

       Corrections Officer Greg Harrelson, a longtime friend of Salter’s, visited

him several times a day during his incarceration. Officer Harrelson visited Salter

approximately six to eight times per shift for about 10 minutes, and during that

time tried to provide Salter with reassurance.

       After Dr. West moved Salter to a health watch, a few incidents transpired.

On March 4, Salter complained to Ms. Johnson that he felt like the walls of his cell

were closing in on him. Ms. Johnson testified it was not uncommon for inmates to

feel claustrophobic. To alleviate his claustrophobia, Ms. Johnson arranged with

Captain Trent to leave Salter’s cell door open at recurring intervals for 20 to 30

minutes at a time while jail staff was present.

       On March 5, Officer Harrelson found Salter lying on the floor complaining

that ants were biting him. When Ms. Johnson responded, she found no ants.

Because this incident occurred only minutes before Salter was due for Lortab, and

because he felt better after receiving Lortab, Ms. Johnson believed Salter’s

behavior was a ruse to get her to hurry and administer his medication.


                                          8
                 Case: 16-14703   Date Filed: 10/05/2017   Page: 9 of 24


      Salter had an episode on March 7, where he was on the floor and

uncommunicative. Jail logs indicate that Corrections Officer Reed tried to contact

Administrator Mitchell, and the logs also show Salter moved off the floor about 30

minutes later.

      On March 9, the day of Salter’s suicide, Captain Trent worked the day shift.

As she left for the day, Captain Trent told Salter she would see him the next day, to

which Salter responded “ok.” During her shift on March 9, Officer Brown was

covering for a sick employee so she was working in both dispatch and with the

female section of the jail as needed. Officer Brown generally knew, through word-

of-mouth, about Salter’s past suicide attempts.

      At 4:04 pm on March 9, Officer Brown passed out the food trays and spoke

to Salter briefly. She returned to dispatch at 4:08 pm. By 4:13 pm, Officer Brown

left the dispatch area to collect the food trays. When Officer Brown came to

collect Salter’s food tray, she found Salter hanging by his neck from a bedsheet

tied to the top bunk. The control log indicates this was at 4:17 pm. Officer Brown

summoned for help and Deputy Messer rushed in and immediately picked up

Salter to take pressure off his neck. Officer Brown cut Salter down and she and

Ms. Johnson performed CPR until emergency rescue arrived. There appears to be

an 11-minute gap between the time Officer Brown discovered Salter and the time

Emergency Medical Services was called at 4:28 pm. Ten minutes elapsed from the


                                           9
             Case: 16-14703     Date Filed: 10/05/2017    Page: 10 of 24


time Emergency Medical Services was notified to the time it arrived in Salter’s cell

at 4:38 pm. Emergency Medical Services left the jail by 4:51 pm and arrived at the

hospital by 4:53 pm. Salter died a few days later.

      The jail had policies in place relating to suicide prevention at the time of

Salter’s death. Policy B-106 requires the booking agent screening a new detainee

to “make certain that the arrestee is referred to the local mental health agency

before he/she is placed in a housing unit . . ..” Policy B-111 relates to suicidal

arrestees and requires “an immediate referral . . . be made to the local mental

health center and a face-to-face interview by a mental health professional will be

requested.” The policy further requires the suicidal arrestee to “remain in the

holding cell, within view of the control center or booking officer,” until the jail

administrator determines he/she may be placed in a housing unit. Policy F-101

requires that inmates needing mental health services will be referred and the

referral to be logged. Policy F-201 similarly requires that any arrestee exhibiting

suicidal tendencies must be referred to the local mental health agency, which

referral must be documented. The officer making the referral “should request a

face-to-face evaluation of the inmate by a mental health professional as soon as

possible.” Additionally, Policy F-201 requires an inmate considered at risk to

himself to be placed in an area with good supervision, and every 15 minutes the

observation documented. Jail staff must follow directions from a mental health


                                          10
             Case: 16-14703     Date Filed: 10/05/2017    Page: 11 of 24


professional regarding an inmate’s treatment and to document and report changes

in behavior as soon as possible to the shift supervisor or jail administrator.

                                 II. Legal Standard

      We review de novo a district court’s denial of a motion for summary

judgment based on qualified immunity, “drawing all inferences and viewing all of

the evidence in a light most favorable to the nonmoving party.” Gilmore v.

Hodges, 738 F.3d 266, 272 (11th Cir. 2013).

                                 III. Legal Analysis

      A. Qualified Immunity


      “Qualified immunity offers complete protection for government officials

sued in their individual capacities if their conduct ‘does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.’” Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “When properly applied,

[qualified immunity] protects ‘all but the plainly incompetent or those who

knowingly violate the law.’” Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011)

(quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). “Because qualified

immunity is a defense not only from liability, but also from suit, it is ‘important for

a court to ascertain the validity of a qualified immunity defense as early in the

lawsuit as possible.’” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002)

                                          11
              Case: 16-14703      Date Filed: 10/05/2017    Page: 12 of 24


(quoting GJR Invs., Inc. v. County of Escambia, 132 F.3d 1359, 1370 (11th

Cir.1998)). To receive qualified immunity, the public official “‘must first prove

that he was acting within the scope of his discretionary authority when the

allegedly wrongful acts occurred.’” Id. (quoting Courson v. McMillian, 939 F.2d

1479, 1487 (11th Cir. 1991)). In this case, no one disputes that Administrator

Mitchell, Captain Trent, and Officer Brown were acting within the scope of their

discretionary authority.

       To avoid summary judgment based on qualified immunity, a plaintiff must

show both that the defendant violated a federal right and that the right was already

clearly established – given the circumstances – when defendant acted. Id. A

federal right is “clearly established” when “‘[t]he contours of [the] right [are]

sufficiently clear’ that every ‘reasonable official would have understood that what

he is doing violates that right.’” al-Kidd, 563 U.S. at 741 (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)). “We do not require a case directly on point,

but existing precedent must have placed the statutory or constitutional question

beyond debate.” Id.; Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015). “The burden

of showing that an officer violated clearly established law falls on the plaintiff, and

a plaintiff’s citation of general rules or abstract rights is insufficient to strip a 1983

defendant of his qualified immunity.” Jackson v. Sauls, 206 F.3d 1156, 1165 (11th

Cir. 2000).


                                            12
               Case: 16-14703   Date Filed: 10/05/2017    Page: 13 of 24


                 1. Deliberate Indifference


       “In a prisoner suicide case, to prevail under section 1983 for violation of

substantive rights, under the eighth or fourteenth amendment, the plaintiff must

show that the jail official displayed deliberate indifference to the prisoner’s taking

of his own life.” Jackson v. West, 787 F.3d 1345, 1353 (11th Cir. 2015) (emphasis

in original) (quoting Edwards v. Gilbert, 867 F.2d 1271, 1274-75 (11th Cir. 1989)).

This is a difficult standard for a plaintiff to meet. Popham v. City of Talladega, 908

F.2d 1561, 1563 (11th Cir. 1990). Jail suicides are akin to a failure to provide

medical care. As such, deliberate indifference has become the “barometer by

which suicide cases involving convicted prisoners as well as pretrial detainees are

tested.” Id.

       To establish a defendant’s deliberate indifference, a plaintiff must show “(1)

subjective knowledge of a risk of serious harm; (2) disregard of that risk; (3) by

conduct that is more than mere negligence.” Jackson, 787 F.3d at 1353 (quoting

McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999)). “[D]eliberate

indifference requires that the defendant deliberately disregard ‘a strong likelihood

rather than a mere possibility that the self-infliction of harm will occur. The mere

opportunity for suicide, without more, is clearly insufficient to impose liability on

those charged with the care of prisoners.’” Snow v. City of Citronelle, Ala., 420

F.3d 1262, 1268-69 (11th Cir. 2005) (quoting Cook ex rel. Estate of Tessier v.

                                          13
             Case: 16-14703     Date Filed: 10/05/2017    Page: 14 of 24


Sheriff of Monroe County, Fla., 402 F.3d 1092, 1115 (11th Cir. 2005)). “A prison

custodian is not the guarantor of a prisoner’s safety.” Cagle v. Sutherland, 334

F.3d 980, 989 (11th Cir. 2003) (quoting Popham, 908 F.2d at 1564).

      “[A]n official’s failure to alleviate a significant risk that he should have

perceived but did not, while no cause for commendation, cannot under our cases be

condemned as the infliction of punishment.” Farmer v. Brennan, 511 U.S. 825,

838 (1994) (rejecting assertion that “a prison official who was unaware of a

substantial risk of harm to an inmate may nevertheless be held liable under the

Eighth Amendment if the risk was obvious and a reasonable prison official would

have noticed it.”); Snow, 420 F.3d at 1270 (denying qualified immunity to jail

officer, who was subjectively aware of the substantial risk of harm, and

deliberately chose not to communicate that risk to others after his shift concluded

or attempt to remedy the risk in any way).

      Appellants contend the district court erred in assessing whether they were

deliberately indifferent based on their collective knowledge. It is well-settled that

to determine whether a specific defendant was deliberately indifferent, “[e]ach

individual Defendant must be judged separately and on the basis of what that

person knows.” Jackson, 787 F.3d at 1353 (quoting Burnette v. Taylor, 533 F.3d

1325, 1331 (11th Cir. 2008)).




                                          14
             Case: 16-14703    Date Filed: 10/05/2017   Page: 15 of 24


                a. Deliberate Indifference Prong 1: Subjective Knowledge


      In assessing the first prong, the question is whether Administrator Mitchell,

Captain Trent, and Officer Brown each had “personal, subjective knowledge of a

suicide risk.” See Jackson, 787 F.3d at 1356-57 n.6.

                          1. Administrator Mitchell


      Administrator Mitchell was aware that Salter had previously been

committed. Administrator Mitchell knew generally that Salter had attempted

suicide, without knowing the details of when those attempts had taken place.

Administrator Mitchell testified he believed Bryant had examined Salter during the

March incarceration. As such, he believed that Dr. West and Bryant had agreed

that Salter need not be on suicide watch. Administrator Mitchell did not contact

Bryant directly regarding Salter’s treatment. Ms. Johnson, the nurse, testified she

told Administrator Mitchell that Dr. West had recommended that Salter be

removed from suicide to health watch. Administrator Mitchell relied on Dr.

West’s recommendation regarding Salter’s condition. Although Dr. West’s notes

described Salter’s suicide attempt on February 25, 2010, there is no evidence

Administrator Mitchell read them. He testified he did not usually read medical

notes and relied on the medical doctor and nurse to make recommendations to him.

      Administrator Mitchell had knowledge regarding some of Salter’s erratic

behavior while detained. When on March 2, Salter was banging his head, Officer
                                         15
               Case: 16-14703        Date Filed: 10/05/2017        Page: 16 of 24


Brown placed Salter in the jail’s restraint chair. She advised Ms. Johnson, and

Administrator Mitchell.7 Administrator Mitchell agreed this behavior indicated

that Salter had emotional issues. On March 5, Corrections Officer Harrelson found

Salter lying on the floor claiming ants were biting him, and there were no ants.

Administrator Mitchell was aware of this incident. On March 7, corrections

officers discovered Salter lying on the floor and uncommunicative. The notes

indicate Administrator Mitchell was called several times, but that the officer did

not reach him.

                              2. Captain Trent


       Captain Trent was aware that Salter had been arrested in the past and had

general knowledge that Salter previously attempted suicide. Ms. Johnson informed

Captain Trent that she believed Salter should be kept on suicide watch until he met

with Dr. West. Captain Trent knew about the incident where Salter complained the

walls were closing in and she worked with Ms. Johnson to alleviate his

claustrophobia. On March 9, Captain Trent was aware that Salter was upset and

wanted to call his wife to ask her to make the bond.

                              3. Officer Brown


       Officer Brown was also aware of Salter’s mental state. She understood that

7
  Administrator Mitchell testified that this is the sort of behavior that would have been brought to
his attention, although by the time his deposition was taken, he had no specific recollection of
this event.
                                                16
             Case: 16-14703    Date Filed: 10/05/2017   Page: 17 of 24


he had been on suicide watch from the sheet hanging on the wall outside his cell

and from information provided by Dr. West and the nurse, Ms. Johnson. Officer

Brown knew that Salter had been in jail in the fall of 2009. She knew that Salter

was committed to a mental health facility after his 2009 jail stay. She knew that

Salter had stabbed himself at home and that he threatened suicide in February

2010. Officer Brown learned this from other jail staff and from the log books.

Officer Brown testified that Salter would go from highs to lows; he was unhappy,

felt lonely, and abandoned.

      On March 2, Officer Brown placed Salter in a restraint chair when he was

banging his head on the wall. She knew that Dr. West evaluated Salter on March 3

and that he resumed Salter’s Xanax and Lortab prescriptions. Officer Brown was

aware that Dr. West recommended switching Salter from suicide to health watch.

Officer Brown was not aware of any incidents that occurred after Dr. West moved

Salter to health watch from March 4 until his death.

      The evidence of subjective knowledge differs in degree as to each

Defendant. The Court, however, need not decide whether there is sufficient

evidence of subjective knowledge as to each Defendant. This case turns on

whether the Defendants were deliberately indifferent to Salter’s safety by

removing him from suicide watch consistent with the doctor’s recommendation or

by disregarding the risk of suicide by conduct that goes beyond negligence.


                                         17
             Case: 16-14703     Date Filed: 10/05/2017    Page: 18 of 24




                   a. Deliberate Indifference Prongs 2 & 3: Disregard of that risk
                      by conduct that is more than negligence
      “In a prison suicide case, deliberate indifference requires that the defendant

deliberately disregard ‘a strong likelihood rather than a mere possibility that the

self-infliction of harm will occur. [T]he mere opportunity for suicide, without

more, is clearly insufficient to impose liability on those charged with the care of

prisoners.’” Snow, 420 F.3d at 1268 (quoting Tessier, 402 F.3d at 1115).

      Upon Salter’s arrival at the jail, Salter was put in isolation and reportedly

placed on suicide watch. There is some question as to whether or not all suicide

watch protocols were followed because at one point Salter had a blanket in his cell.

That being said, no injury occurred while Salter was reportedly on suicide watch.

Salter’s death occurred after he was taken off suicide watch and was instead placed

on health watch, pursuant to the physician’s recommendation. We will examine

whether Defendants’ actions in following the doctor’s recommendation and

whether Defendants’ care of Salter on health watch warrant a denial of qualified

immunity.

                           1. Did Defendants’ reliance on a general practitioner
                              constitute deliberate indifference?
      Plaintiff contends that Administrator Mitchell’s and Captain Trent’s reliance

on Dr. West, a general medical practitioner, and not a mental health professional,

establishes deliberate indifference. To support this argument, Plaintiff relies on
                                          18
              Case: 16-14703       Date Filed: 10/05/2017       Page: 19 of 24


written jail policies providing that inmates with a history of attempted suicide “be

referred to the local mental health agency as soon as possible” and that the

referring officer “request a face-to-face evaluation of the inmate by a mental health

professional as soon as possible.” The record evidence shows that Dr. West spoke

to Bryant 8 over the phone about Salter’s condition and about the possibility of

having Salter committed. Defendants’ failure to expressly request an in-person

evaluation by Salter’s therapist – in light of written jail policies – “does not, by

itself, rise to the level of deliberate indifference because doing so is at most a form

of negligence.” See Taylor v. Adams, 221 F.3d 1254, 1259 (11th Cir. 2000). A

mere violation of a local government’s policy does not necessarily implicate a

constitutional violation. See Virginia v. Moore, 533 U.S. 164, 173 (2008). The

evidence showing Dr. West contacted Bryant sufficiently defeats a showing of

deliberate indifference. See Howell v. Evans, 922 F.2d 712, 723 (11th Cir. 1991),

vacated by settlement, 931 F.2d 711 (11th Cir. 1991), reinstated by order, 12 F.3d

190 (11th Cir. 1994) (emphasis omitted) (stating prison officials may rely on

medical personnel for clinical determinations).

       Plaintiff relies on Greason v.Kemp, 891 F.2d 829, 834 (11th Cir. 1990), to

argue that a failure to provide adequate psychiatric treatment amounts to deliberate


8
 Although Ms. Johnson unequivocally testified that she contacted Bryant, Bryant does not recall
speaking to her. Viewing the facts in the light most favorable to the Plaintiff, the Court will
assume that Bryant did not speak to Nurse Johnson.
                                              19
               Case: 16-14703        Date Filed: 10/05/2017        Page: 20 of 24


indifference in violation of the Eighth Amendment. See also Waldrop v. Evans,

871 F.2d 1030, 1035 (11th Cir. 1989) (stating that grossly inadequate psychiatric

care or choice of an easier but less efficacious course of treatment can constitute

deliberate indifference). 9 Plaintiff argues that Administrator Mitchell’s and

Captain Trent’s failure to obtain a psychiatrist or mental health professional

consultation amounts to deliberate indifference in view of the rule stated in

Greason and Waldrop. The Eleventh Circuit, however, subsequently analyzed

Greason in Campbell v. Sikes, 169 F.3d 1353, 1365 (11th Cir. 1999), and held that

deliberate indifference hinged on the doctor providing “grossly inadequate medical

care ‘and, moreover that he realized that he was doing so at the time.’” Campbell,

169 F.3d at 1365 (quoting Greason, 891 F.2d at 835) (emphasis in original).

       The record does not establish Greason’s two prongs. Defendants’

administrative decision to move Salter into a health watch was based on Dr. West’s

evaluation, after he examined Salter two days after his arrest. Dr. West was an

experienced physician treating inmates. He was familiar with Salter’s medical and

mental health history. He was responsible for prescribing and managing Salter’s

psychiatric medication. Dr. West’s extensive notes show he spent much time

attempting to help Salter’s condition improve. He also unsuccessfully attempted to
9
  Greason and Waldrop were decided before Farmer, which requires subjective awareness of the
relevant risk and rejects a solely objective test of deliberate indifference. See Steele v. Shah, 87
F.3d 1266, 1270 n.2 (11th Cir. 1996) (recognizing that Greason and Waldrop based their
holdings on evidence of subjective awareness and therefore are still valid precedent in view of
Farmer’s rejection of an objective-awareness test for deliberate indifference).
                                                 20
              Case: 16-14703      Date Filed: 10/05/2017   Page: 21 of 24


convince Bryant and Brenda Salter to sign the paperwork to have Salter committed

to a mental health facility. Defendants’ reliance on Dr. West, as opposed to a

mental health professional, cannot be said to be grossly inadequate.

       In addition, this record does not show that Defendants thought they were

providing sub-par psychiatric care at the time. Administrator Mitchell knew that

Dr. West was in contact with Bryant, and believed Bryant had visited with Salter.

Defendants were aware that the physician and nurse had resumed Salter’s

prescription medications, which seemed to alleviate some of his symptoms.

Defendants also knew they were closely monitoring Salter under the jail’s health

watch protocol. Finally, Defendants were aware that Dr. West and Ms. Johnson

had set the wheels in motion to try to get Salter committed to a mental health

institution. Certainly, they did not realize that his care might have been

inadequate, if indeed it was.

                            2. Did the temporal proximity of past suicide attempts
                               establish deliberate indifference?
       Plaintiff also contends that Salter’s past suicide attempts were so recent that

not keeping Salter on suicide watch showed deliberate indifference. In this case,

Salter’s most recent suicide attempt was 12 days before his death. The record

shows that Administrator Mitchell and Captain Trent had general knowledge of

Salter’s past suicide attempts and mental health condition, but not specifically that

he tried to take his life 12 days earlier.

                                             21
               Case: 16-14703   Date Filed: 10/05/2017   Page: 22 of 24


      Although Officer Brown knew of the February 2010 attempt, she also knew

he was receiving medication and was being continuously monitored. She also had

not witnessed any behavioral issues in the three days leading up to the suicide after

the doctor visited with him. Therefore, the Court cannot find that Officer Brown’s

awareness of Salter’s most recent suicide attempt equates to deliberate indifference

on her part.

                           3. Does the failure to continuously monitor Salter
                              constitute deliberate indifference?
      The health watch required corrections officers to check on Salter every 15 to

30 minutes. The evidence shows that Officer Brown saw and spoke to Salter at

about 4:00 pm, when she delivered his food tray. There is evidence in the control

log that Salter was found at 4:17 pm, but Officer Brown says she found him at 4:28

pm, 28 minutes after delivering his food tray. The evidence points to Salter being

found sometime between 4:17 pm and 4:28 pm and rescue arrived 10 minutes later

at 4:38 pm. See Popham, 908 F.2d at 1565 (stating that a failure to watch prisoners

at all times does not constitute deliberate indifference). The evidence in this case

shows that Officer Brown monitored Salter in a manner consistent with the health

watch protocol, every 15 to 30 minutes. Certainly, that does not rise to the level of

deliberate indifference. To hold otherwise would impose on all corrections

officials the obligation to constantly monitor inmates with mental health problems

every minute of every hour, 24 hours per day. The Constitution does not impose

                                          22
              Case: 16-14703     Date Filed: 10/05/2017    Page: 23 of 24


such a requirement.

                            4. Did the failure to put Salter on suicide watch after he
                               exhibited certain behavior constitute deliberate
                               indifference?
      The next question is whether Salter’s behavior after being placed on health

watch should have alerted Defendants of a strong likelihood, rather than a mere

possibility of self-infliction of harm. After being placed on health watch, Salter

complained the walls were closing in on him and he also thought ants were biting

him. At one point, he did not get up off the ground and refused to speak for at least

30 minutes. Ms. Johnson was aware of these incidents and she attempted to

alleviate Salter’s symptoms. She worked with Captain Trent to alleviate his

claustrophobia, by having his cell door open at intervals. She believed the ant

biting incident was a ploy by Salter to get medication and she continued to give

him medication as prescribed. Administrator Mitchell also allowed Officer

Harrelson, Salter’s friend, to visit and comfort Salter. Also, while on health watch,

Salter remained in an isolation cell at the front of the jail, and not in the general

population.

      This Court finds Salter’s behavior after being placed on health watch does

not evince a “strong likelihood” that he would harm himself. Rather these

incidents appear to be symptomatic of the incarceration of a mentally ill inmate,

which the jail staff attempted to alleviate consistent with a physician’s


                                           23
              Case: 16-14703      Date Filed: 10/05/2017   Page: 24 of 24


recommendation. Their actions do not demonstrate deliberate indifference, but

quite the contrary, they show concern for the detainee.

                                    IV. Conclusion

       At the time of Salter’s suicide, decisional precedent had clearly established

that a jailer acts with deliberate indifference if he has subjective knowledge of a

strong likelihood that an inmate would attempt suicide and deliberately fails to take

any action to prevent that inmate’s suicide. See Snow, 420 F.3d at 1270. Ms.

Salter has not met her burden of pointing to any case law that says “beyond

debate” that jail staff is not allowed to rely on a general practitioner’s

determination about an inmate’s mental health. The facts here do not show that

Defendants violated clearly established law nor that they acted with deliberate

indifference while monitoring Salter on a health watch. Therefore, the judgment of

the district court is reversed and remanded with instructions to find that the three

Defendants are protected under the law of qualified immunity from suit and

liability under the facts of this case.

       REVERSED and REMANDED.




                                           24